Exhibit 3(ii) AMENDED BY‑LAWS OF CAMBRIDGE PROJECTS INC. * * * ARTICLE I OFFICES SECTION 1. Principal Office and Registered Office. The corporate office of the corporation shall be located at Suite 200- 245 Liberty Street, Reno, Nevada 89501 or such other office of the Company as may be designated from time to time by the Board of Directors. The registered office in the State of Nevada shall be Suite 200 – 245 Liberty Street, Reno, Nevada SECTION 2. Other Offices. The Corporation may have other offices also at such other place or places, either within or without the State of Nevada, as may be designated from time to time by the Board of Directors, where any and all business of the Corporation may be transacted, and where meetings of the shareholders and of the Directors may be held with the same effect as though done or held at said principal office. ARTICLE II SHAREHOLDERS and MEETING OF SHAREHOLDERS SECTION 1. Annual Meetings.
